February    3, 1975


The Honorable James 0. Mullin                       Opinion No.   H-   514
County Attorney
Parker County                                       Re: Taxation of land upon which
Weatherford,   Texas 76986                          mobile homes are situated.



Dear Mr.   Mullin:

        You call to our attention the fact that there are thousands of small
tracts of land throughout the state (1) which are being purchased on a
contract for deed; (2) upon which a mobile home has been placed; (3)
where the property has been rendered as a homestead       and (4) where the
landowners have refused to pay the taxes on the valuation of the mobile
home when the contract is canceled.     In that context you have submitted
three questions:

                1.   Should property which is being sold under a
                contract to purchase be assessed   for taxation
                against the purchaser?

                2.   If question 1 is answered affirmatively,   can
                the seller be held liable for the value  of improve-
                ments in the form of a mobile home?

                3.   Can the land be held liable for taxes against
                a mobile home which was purchased from a person
                other than the vendor of the land and was moved
                onto the land later?

         The taxation of property is governed by Chapter 6 of Title 122,
Vernon’s   Texas Civil Statutes.  For the purposes of taxation,   “real
property” is defined in article 7146 as including the land itself and:




                                   p.    2318
The Honorable    James   0.   Mullin    page 2     (H-514)




                     . . . forms    of housing adaptable to motivation
                by a power connected thereto commonly            called “trailers”
                or “mobile homes, ” which are or can be used for resi-
                dential,  business,     commercial,    or office purposes,
                except those located within the boundaries of an assess-
                ing unit for less than 60 ,days or unoccupied and for sale.
                The value of any trailer or mobile home shall not be
                included in the assessment       of the land on which it is
                located,   unless both the land and the trailer or mobile
                home are owned by the same person.            If the owner of
                the trailer or mobile home is not the owner of the land,
                the trailer    or mobile home shall be rendered for
                taxation separately      from the land and taxes assessed
                shall be a liability of the owner of the trailer or mobile
                home, and not a liability of th,e landowner.          Land on which
                a trailer or mobile home is located shall not be subject
                to execution for the collection of taxes assessed        against a
                trailer or mobile home unless both are owned by the
                same person.

         While contracts    may vary in their terms and you have submitted
no particu1a.r contract to us, generally     it is held that the purchaser     of
land under a contract of sale acquires the equitable title to the land from
the time he takes possession,       even though legal title may not pass until
actual delivery of the deed. Bucher v. Employers           Casualty Company,      409
S. W. 2d 583 (Tex. Civ. App. --Fort       Worth 1966, no writ) ; Shambaugh v.
Moore,    54 S. W. 2d 211 (Tex. Civ. App. --Beaumont         1932, writ ref’d);
Ingram v. Central Bitulithic Company,          51 S. W. 2d 1067, (Tex. CXv. App.
--Waco    1932, writ ref’d).   Likewise,   it is generally   held that the equitable
title is the taxable title where the grantee takes possession       under a contract
of sale,   Texas Turnpike Company v. Dallas County, 271 S. W. 2d 400 (Tex.
Sup. 1954); City of Garland v. Wentzel,       294 S. W. 2d 145 (Tex. Civ. App.
--Dallas   1956, writ ref’d,   n. r. e.).

         The answer to your first question,  therefore,   would appear       to be
that, under the usual contract to purchase,    the real property taxes       should
be assessed   against the purchaser in possession.




                                       p.   2319
The Honorable   James   0.   Mullin        page 3   (H- 514)




        In answer to your second question,    whether or not the value of
improvements    in the form of a mobile home is to be included in the taxable
value of real property depends upon whether the conditions of article 7146
are met.    The value of a mobile home is to be included unless it is within
the boundaries of the taxing unit for less than 60 days or unless it is
unoccupied and for sale.    It should not be included unless both the land and
the mobile home are owned by the same person.

         As to your third question we believe article 7146 requires that if,
at the time of assessment,    title to the mobile home and the taxable
interest in the land are in the same person,      the equitable interest in the
land may be liable for taxes against the mobile home.         However,   as
article 7146 expressly   provides,   the land is not subject to execution
for the collection of taxes assessed    against a trailer or mobile home
unless both are owned by the same person,        and we construe “owned” to
include equitable title.

                                 SUMMARY

                     Under a usual contract of sale, the purchaser       of
                land acquires    equitable title and, if he is in possession,
                is liable for taxes assessed     against the property.   Where
                a mobile home is placed on land and both are owned by
                the same person,      the value of the mobile home should
                be included with the value of the land unless it is un-
                occupied and for sale or has been within the taxing
                jurisdiction   for less than 60 days.    Under similar
                circumstances,      where both are owned by the same
                person,    land may be charged with liability for taxes
                rendered against a mobile home.

                                                    Very   truly yours,




                                                    Attorney   General    of Texas




                                      p.    2320
-       .



    The Honorable   James   0.   Mullin     page 4   (H-514)




APPROVED:




DAVID       M.   KENDALL,    First   Assistant




C. ROBERT HEATH,            Chairman
Opinion Committee




                                          p. 2321